Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 
2.	The amendment filed 11/23/2021 has been received and considered. Claims 1, 3, 5-13, 15, and 17-21 are presented for examination.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1, 3, 5-13, 15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In particular, as per Claim 1, it recites the limitation regarding “conversation parameters”:
(line 8) generate conversion parameters of a dimension number reduced from the dimension number of the input parameters; 
(line 10) decide next input parameters based on pairs of the conversion parameters and (line 11) evaluation values corresponding to the conversion parameters;
(line 15) generating the conversion parameters,
(line 15-16) estimating a relationship between the conversion parameters and the evaluation values,
(line 19-20) wherein the processing circuitry is further configured to generate the conversion parameters by converting the input parameters based on the generated conversion expression. 
It is unclear what the limitation “conversion parameters” refers. For example, it is unclear what the limitation “conversion parameters” in the limitation recited in line 15-16 refers. Is it referring to “conversion parameters” generated by converting the input parameters based on the generated conversion expression in the limitation recited in line 19-20 or conversion parameters” in line 15 or in line 8 or in line 19. How are they different? 
Claim 13 and 20 similarly recite “conversion parameters”; thus, they are rejected for the same reasons.
Further Claim 20 recites the limitation “the generating” in line 14 which is unclear what the limitation refers. Claim 20 recites the limitation “generating conversion parameters” in line 8, 
As per Claim 5-7, 9, and 17-19, they recite the limitation “conversion parameters” which is unclear what the limitation refers. Is it Is it referring to “conversion parameters” generated by converting the input parameters based on the generated conversion expression (Claim 1 and 13) or “conversion parameters” reduced from the dimension number of the input parameters  (Claim 1 and 13)? 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1, 3, 5-13, 15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1, 3, 5-12 recite an apparatus system and the claims 13, 15, and 17- 19 recite a system comprising a simulator, and therefore is a machine, which is a statutory category of invention. The claim 20 recites steps or acts including g calculating evaluation values of the output data; thus, the claims are to a process, which is one of the statutory categories of invention. 
(Step 2A – Prong One)  The claims 1, 13 and 20 recite:  
calculate evaluation values of the output data (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0039]-[0040] of PG PUB of the invention); 
under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0035]-[0036] of PG PUB of the invention); 
decide next input parameters based on pairs of the conversion parameters and the evaluation values corresponding to the conversion parameters (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0038]-[0039] of PG PUB of the invention), 
generate a conversion expression based on the input parameters and data of a conversion term partially assigned from terms of the output data  (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0050]-[0054] of PG PUB of the invention), 
generate the conversion parameters by converting the input parameters based on the generated conversion expression (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0050]-[0055] of PG PUB of the invention such as “regression equation”).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, repeating the acquiring, the storing, the calculating, the generating, and the deciding, until satisfying a predetermined condition are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “computer” (Claim 20); “an apparatus” (Claim 1, 3, 5-12) comprising “processing circuitry”; “a system” (Claim 13, 15, and 17-19) comprising “a simulator” and “a processing circuitry” which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)).  Further, these additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Further the limitation “acquiring output data expressing a result of experiment or simulation based on input parameters;” and “storing the input parameters and the output data corresponding to the input parameters, as a pair;” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amount to mere data output (see MPEP 2106.05(g)). These additional elements do not integrate simulation and optimization into a practical application because they do no more than implement the mathematical modeling on a computer (see Specification (i. e. line 26-33 on Page 3) which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements   “computer” (Claim 20); “an apparatus” (Claim 1, 3, 5-12) comprising “processing circuitry”; “a system” (Claim 13, 15, and 17-19) comprising “a simulator” and “a processing circuitry” amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Also the limitation “repeating the acquiring, the storing, the calculating, the generating, estimating, calculating, and determining, until satisfying a predetermined condition” is not an inventive concept because it is a mathematical calculation generated from iterative mathematical calculation steps using obtained data which is the element that the courts have recognized as well-understood, routine, conventional activity, such as the performing repetitive calculations (MPEP 2106.05 (d) II ii. Performing repetitive calculations, Flook, All U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’’ s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."). 
The limitation “visualize…”, “generates a graph”, and “illustrates a relational expression” is the element that the courts have recognized as well-understood, routine, conventional activity, such as storing and retrieving information in memory (MPEP 2106.05 (d) II iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))).  Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Response to Arguments
5. 	Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Objections in view of the amendment and/or applicant’s arguments.

As per Claim Rejections - 35 USC § 101, applicants have argued that:

    PNG
    media_image1.png
    200
    655
    media_image1.png
    Greyscale

As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  “computer” (Claim 20); “an apparatus” (Claim 1, 3, 5-12) comprising “processing circuitry”; “a system” (Claim 13, 15, and 17-19) comprising “a simulator” and “a processing circuitry” amount to no more than mere instruction to apply the exception using generic computer components. Further these additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These additional elements do not integrate the simulation and optimization method into a practical application, i. e. an optimization of shape and form of semiconductor device design and fabrication process, because they are generally linking the use of the judicial exception to a particular technological environment and they do no more than implement the mathematical modeling on a computer (see Specification (i. e. line 26-33 on Page 3) which merely uses a computer as a tool to perform an abstract idea.

As per Claim Rejections - 35 USC § 101, further applicants have argued that:

    PNG
    media_image2.png
    142
    623
    media_image2.png
    Greyscale

As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a processing circuitry” which is recited at high level generality and amounts to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.  Therefore, 101 rejection maintains.

As per Claim Rejections - 35 USC § 103: Applicant’s arguments have been fully considered and are persuasive.  The Claim Rejections - 35 USC § 103 has been withdrawn. However, any indication of allowability is being withheld pendent the manner in which applicant amends the claims to overcome the rejection under 101 and 112.

Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Guhaniyogi et al. (“Compressed Gaussian Process for Manifold Regression”) discloses Gaussian regression for input-output mapping.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146